Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 15, 27, 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 17, 30, and 32 of copending Application No. 16/836013 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Below is a list of limitations that perform the same function. However different terminology is used in both sets to describe the limitations.
Instant application 16874057- Note* bold means difference in  co-pending application
Conflicting co-pending application 16836013
including an affine mode and a bi-directional optical flow (BDOF) mode; determining one or more refinement offsets based on the rounded horizontal and vertical displacements; modifying the one or more samples of the prediction block based on the determined one or more refinement offsets to generate a modified prediction block; and reconstructing the current block based on the modified prediction block. 
1. A method of decoding video data, the method comprising: determining a prediction block for inter-predicting a current block; determining horizontal and vertical displacements for gradient-based prediction refinement of one or more samples of the prediction block; rounding the horizontal and vertical displacements to a precision level that is the same for different inter-prediction modes; determining one or more refinement offsets based on the rounded horizontal and vertical displacements; modifying the one or more samples of the prediction block based on the determined one or more refinement offsets to generate a modified prediction block; and reconstructing the current block based on the modified prediction block.                

8. A method of encoding video data, the method comprising: determining a including an affine mode and a bi-directional optical flow (BDOF) mode; determining one or more refinement offsets based on the rounded horizontal and vertical displacements; modifying the one or more samples of the prediction block based on the determined one or more refinement offsets to generate a modified prediction block; determining residual values indicative of a difference between the current block and the modified prediction block; and signaling information indicative of the residual values.

including an affine mode and a bi-directional optical flow (BDOF) mode; determine one or more refinement offsets based on the rounded horizontal and vertical displacements; modify the one or more samples of the prediction block based on the determined one or more refinement offsets to generate a modified prediction block; and code the current block based on the modified prediction block.
17. A device for coding video data, the device comprising: a memory configured to store one or more samples of a prediction block; and processing circuitry configured to: determine the prediction block for inter-predicting a current block; determine horizontal and vertical displacements for gradient-based prediction refinement of the one or more samples of the prediction block; round the horizontal and vertical displacements to a precision level that is the same for different inter-prediction modes; determine one or more refinement offsets based on the rounded horizontal and vertical displacements; modify the one or more samples of the prediction block based on the determined one or more refinement offsets to generate a modified prediction block; and code the current block based on the modified prediction block. 

including an affine mode and a bi-directional optical flow (BDOF) mode; determine one or more refinement offsets based on the rounded horizontal and vertical displacements; modify the one or more samples of the prediction block based on the determined one or more refinement offsets to generate a modified prediction block; and code the current block based on the modified prediction block.


including an affine mode and a bidirectional optical flow (BDOF) mode; means for determining one or more refinement offsets based on the rounded horizontal and vertical displacements; means for modifying the one or more samples of the prediction block based on the determined one or more refinement offsets to generate a modified prediction block; and means for coding the current block based on the modified prediction block.
32.    A device for coding video data, the device comprising: means for determining a prediction block for inter-predicting a current block; means for determining horizontal and vertical displacements for gradient-based prediction refinement of one or more samples of the prediction block; means for rounding the horizontal and vertical displacements to a precision level that is the same for different inter-prediction modes; means for determining one or more refinement offsets based on the rounded horizontal and vertical displacements; means for modifying the one or more samples of the prediction block based on the determined one or more refinement offsets to generate a modified prediction block; and means for coding the current block based on the modified prediction block.


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 8, and 15 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 3, 11, 21 of copending Application No.16/836013 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Instant application 16874057
Conflicting co-pending application 16836013
1. A method of decoding video data, the method comprising: determining a prediction block for inter-predicting a current block; determining horizontal and vertical displacements for gradient-based prediction refinement of one or more 

8. A method of encoding video data, the method comprising: determining a prediction block for inter-predicting a current block; determining horizontal and vertical displacements for gradient-based prediction refinement of one or more samples of the prediction block; rounding the horizontal and vertical displacements 

15. A device for coding video data, the device comprising: a memory configured to store one or more samples of a prediction block; and processing circuitry configured to: determine the prediction block for inter-predicting a current block; determine horizontal and vertical displacements for gradient-based prediction refinement of the one or more samples of the prediction block; 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. This claim discloses a “computer readable storage medium” (in line 1) that could be broadly interpreted to include medium such as carrier waves and media distributed over a network (Please see the MPEP 2106 Section IV. Determine Whether the Claimed Invention Complies with 35 U.S.C. 101). This rejection may be overcome by modifying the claim and the specification to recite a non-transitory computer readable medium or tangible computer readable device. Please note that “tangible” by itself will not make the claim statutory. Tangible means perceivable, and a signal can be perceived. In addition, “Non-transitory medium” is not 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
The following limitations have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder “means for” coupled with functional language “determining,” “rounding,” “modifying,” and “coding,”, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim 28: “means for determining a prediction block for interpredicting a current block,” “means for determining horizontal and vertical displacements for gradient-based prediction refinement of one or more samples of the prediction block,” “means for rounding the horizontal and vertical displacements . . . ,” “means for determining one or more refinement offsets . . . ,” “means for modifying the one or more refinement offsets….,” and “means for coding the current block….”
Since the claim limitations invoke 35 U.S.C. 112(f), Claim 28 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The “determining a prediction block for interpredicting a current block” means corresponds to video decoder and encoder (Fig. 3, element 200, Fig. 4 [0160], motion estimation unit, Fig 3, element 222)
The “determining horizontal and vertical displacements for gradient-based prediction refinement of one or more samples of the prediction block” means corresponds to video decoder and encoder (Fig. 3, element 200, Fig. 4 element 300, and publication paragraphs [0138]; [0163, Fig. 3, element 227, GBPR unit).
The “rounding the horizontal and vertical displacements” means corresponds to video decoder and encoder (Fig. 3, element 200, Fig. 4 element 300, and publication paragraphs [0139]; [0164], Fig. 3, element 227, GBPR unit).
The “determining one or more refinement offsets” means corresponds to video decoder and encoder (Fig. 3, element 200, Fig. 4 element 300, and publication paragraphs [0141]; [0167], Fig. 3, element 227, GBPR unit).
The “modifying the one or more refinement offsets” means corresponds to means corresponds to video decoder and encoder (Fig. 3, element 200, Fig. 4 element 300, and publication paragraphs [0143]; [0168], Fig. 3, element 227, GBPR unit).
The “coding the current block” means corresponds to video decoder and encoder (Fig. 3, element 200, Fig. 4 element 300, and publication paragraphs [0144]).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-8, 10, 12, 14-17, 19, 21, 23-28 are  rejected under 35 U.S.C. 103 as being unpatentable over US 20190020895 A1-Liu et al (Hereinafter referred to as “Liu”), in view of US 20200221122 A1-Ye et al (Hereinafter referred to as “Ye”).
Regarding claim 1, Liu discloses a method of decoding video data (Figs., 3, 6-7), the method comprising: 
determining a prediction block for inter-predicting a current block (abstract, determining a prediction block; [0043], wherein generating a predictive block); 
determining horizontal and vertical displacements for gradient-based prediction refinement of one or more samples of the prediction block ([0006], [00071], wherein MVx and MVy are the determined horizontal and vertical displacements for prediction refinement of one or more samples of the predicted block. Gradient. The examiner notes intended use );
 rounding the horizontal and vertical displacements to a precision level that is the same for different inter-prediction modes including an affine mode and a bi-directional optical flow (BDOF) mode ([0006], [0072], wherein motion vectors, which includes the horizontal and vertical displacements are rounded prior to being refined. The examiner notes intended use) 
determining one or more refinement offsets based on the rounded horizontal and vertical displacements ([0006], wherein step sizes includes luma offsets, which comprise fractional offsets; [0068], wherein offsets are either in horizontal, vertical, or both directions; The examiner interprets that the step size is the determined offsets; [0072], wherein motion vectors, which includes the horizontal and vertical displacements are rounded prior to being refined); 
modifying the one or more samples of the prediction block based on the determined one or more refinement offsets to generate a modified prediction block ([0069], [0077], wherein motion vector refinement is the modifying); and 
reconstructing the current block based on the modified prediction block ([0040], reconstruct the block).
 different inter-prediction modes including affine mode and bi-directional optical flow
However, in the same field of endeavor, Ye discloses determining horizontal and vertical displacements for gradient-based prediction refinement of one or more samples of the prediction block ([0056-0057], [0129], deriving horizontal and vertical gradients); rounding the horizontal and vertical displacements to a precision level that is the same for different inter-prediction modes including an affine mode and a bi-directional optical flow (BDOF) mode ([0007], rounding operations; [0061-0062], the horizontal and vertical gradients are to be calculated and then rounding offset of to a precision level is generated; [0072] discloses rounding being done for an affine mode. [0081] discloses rounding for a BDOF or BIO which is another term for bi-directional optical flow; modifying the one or more samples of the prediction block based on the determined one or more refinement offsets to generate a modified prediction block ([0090], wherein motion refinement is done for each block).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Liu to disclose gradient-based prediction refinement of one or more samples of the prediction block; 
Regarding claim 3, Liu discloses the method of claim 1, further comprising: determining an inter-prediction mode for inter-predicting the current block ([0036], wherein mode selection unit, in turn, includes motion compensation, motion estimation unit (interpredicton); [0037], wherein motion estimation and motion compensation unit perform inter-predictive coding. Perform multiple coding passes, e.g., to select an appropriate coding mode; [0040], wherein mode select unit may select one of the coding modes, intra or inter. Mode select unit also provides syntax such as motion vectors), wherein determining the horizontal and vertical displacements comprises determining the horizontal and vertical displacements based on the determined interpredicton mode ([0041], wherein a motion vector may indicate displacement from the determined motion estimation and compensation unit; [0071], the position of search can’t be done unless the interpredicton mode was selected. The motivation is the same as for claim 1).
Regarding claim 5, Ye discloses the method of claim 1, further comprising: determining a first gradient based on a first set of samples of the one or more samples of the prediction block ([0059], deriving the horizontal and vertical gradient); and determining a second gradient based on a second set of samples of the one or more samples of the prediction block ([0059], deriving the horizontal and vertical gradient), wherein determining the one or more refinement offsets comprises determining the one or more refinement offsets based on the rounded horizontal and vertical displacements and the first and second gradients ([0072], maybe rounded to precision accuracy based on the vx and vy, which are the horizontal and vertical displacements. The motivation is the same as claim 1).
Regarding claim 7, Liu discloses the method of claim 1, wherein the prediction block is a first prediction block, the current block is a first current block, the horizontal and vertical displacements are first horizontal and vertical displacements, the one or more refinement offsets are first one or more refinement offsets, the rounded horizontal and vertical displacements are first rounded horizontal and vertical displacements, and the modified prediction block is a first modified prediction block, the method further comprising: determining a second prediction block for inter-predicting a second current block ([0055], predictive blocks is plural and means atleast 2); determining second horizontal and vertical displacements for gradient-based prediction refinement of one or more samples of the second prediction block ([0071], wherein MV1x and MV1y); rounding the second horizontal and vertical displacements to the same precision level to which the first horizontal and vertical displacements were rounded to generate second rounded horizontal and vertical displacements ([0006], [0072], wherein motion vectors, which includes the horizontal and vertical displacements are rounded prior to being refined); determining second one or more refinement offsets based on the second rounded horizontal and vertical displacements ([0069], [0077], wherein motion vector refinement is the modifying); modifying the one or more samples of the second prediction block based on the determined second one or more refinement offsets to generate a second modified prediction block([0069], [0077], wherein motion vector refinement is the modifying); and reconstructing the second current block based on the second modified prediction block 
Regarding claim 8, analyses are analogous to those presented for claim 1 and are applicable for claim 8, determining residual values indicative of a difference between the current block and the modified prediction block (Liu, [0040], [0043]; [0048]); and signaling information indicative of the residual values ([0040], syntax. The motivation is the same as for claim 1).
Regarding claim 10, analyses are analogous to those presented for claim 3 and are applicable for claim 10.
Regarding claim 12, analyses are analogous to those presented for claim 5 and are applicable for claim 12.
Regarding claim 14, analyses are analogous to those presented for claim 7 and are applicable for claim 14.
Regarding claim 15, analyses are analogous to those presented for claim 1 and are applicable for claim 15 (the device of the method), wherein a memory configured to store one or more samples of a prediction block (Liu [0052]); and processing circuitry configured to: code the current block based on the modified prediction block ([0034], coder circuitry. The motivation is the same as claim 1).
Regarding claim 16, Liu discloses the device of claim 15, wherein to code the current block, the processing circuitry is configured to reconstruct the current block based on the modified prediction block ([0040]. The motivation is the same as claim 15).
Regarding claim 17, Liu discloses the device of claim 15, wherein to code the current block, the processing circuitry is configured to: determine residual values indicative of a difference between the current block and the modified prediction block Liu, [0040], [0043]; [0048]);; and signal information indicative of the residual values([0040], syntax. The motivation is the same as for claim 15).
Regarding claim 19, analyses are analogous to those presented for claim 3 and are applicable for claim 19.
Regarding claim 21, analyses are analogous to those presented for claim 5 and are applicable for claim 21.
Regarding claim 23, analyses are analogous to those presented for claim 7 and are applicable for claim 23.
Regarding claim 24, Liu discloses the device of claim 15, further comprising a display configured to display decoded video data ([0009], display. The motivation is the same as for claim 15).
Regarding claim 25, Liu discloses the device of claim 15, further comprising a camera configured to capture the video data to be encoded ([0022], cameras. The motivation is the same as for claim 15).
Regarding claim 26, Liu discloses the device of claim 15, wherein the device comprises one or more of a camera, a computer, a wireless communication device, a broadcast receiver device, or a set-top box ([0022]. The motivation is the same as for claim 15).
Regarding claim 27, analyses are analogous to those presented for claim 15 and are applicable for claim 27.
Regarding claim 28, analyses are analogous to those presented for claim 15 and are applicable for claim 28, means for determining a prediction block for interpredicting a current block (Liu Fig. 2, element 42), means for determining horizontal and vertical displacements for gradient-based prediction refinement of one or more samples of the prediction block (Fig 2 and Fig 3),means for rounding the horizontal and vertical displacements (Fig 2-3), means for determining one or more refinement offsets (Fig 2-3), means for modifying the one or more refinement offsets(Fig 2-3) and “means for coding the current block (Fig 2-3. The motivation is the same as claim 15)
Claims 2, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190020895 A1-Liu et al (Hereinafter referred to as “Liu”), in view of US 20200221122 A1-Ye et al (Hereinafter referred to as “Ye”), in further view of US201801804083 A1-Panusopone et al (hereinafter referred to as “Pan”).
Regarding claim 2, Ye discloses the method of claim 1 (see claim 1), 
Liu and Ye fail to disclose clipping the one or more refinement offsets, wherein modifying the one or more samples of the prediction block comprises modifying the one or more samples of the prediction block based on the clipped one or more refinement offsets.
However, in the same field of endeavor, Pan discloses clipping ([0071], clipping operation, wherein modifying the one or more samples of the prediction block comprises modifying the one or more samples of the prediction block based on the clipped ([0051], wherein motion vector can be refined individually)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Liu and Ye to disclose clipping the one or more refinement offsets, wherein modifying the one or more samples of the prediction block comprises modifying the one or more 
Regarding claim 9, analyses are analogous to those presented for claim 2 and are applicable for claim 9.
Regarding claim 18, analyses are analogous to those presented for claim 2 and are applicable for claim 18.
Claims 4, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190020895 A1-Liu et al (Hereinafter referred to as “Liu”), in view of US 20200221122 A1-Ye et al (Hereinafter referred to as “Ye”), in further view of US 20190045214 A1-IKAI et al (hereinafter referred to as “IKAI”).
Regarding claim 4, Liu discloses the method of claim 1 (see claim 1),
Liu and Ye fail to disclose wherein the precision level is 1/64.
However, in the same field of endeavor, IKAI discloses wherein the precision level is 1/64 ([0188]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Liu and Ye to disclose wherein the precision level is 1/64 as taught by IKAI, to improve the accuracy of the prediction image derived through motion compensation ([0008], IKAI).
Regarding claim 11, analyses are analogous to those presented for claim 4 and are applicable for claim 11.
Regarding claim 20, analyses are analogous to those presented for claim 4 and are applicable for claim 20.
Allowable Subject Matter
Claims 6, 13, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/           Primary Examiner, Art Unit 2487